Citation Nr: 1026240	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for residuals of a 
left ear tympanoplasty and otitis media/externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Wichita, Kansas.  The issue before the Board today was remanded 
in May 2009 for further evidentiary and procedural development.  
As discussed below, the Board finds that there was substantial 
compliance with its remand; thus, it may proceed with a decision 
at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge 
in March 2009; a transcript of that hearing is associated with 
the claims folder.

The issue of entitlement to an increased disability rating 
for bilateral hearing loss was raised at the March 2009 
Board hearing, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

Competent evidence dated throughout this appeal reflects that the 
Veteran's residuals of a left ear tympanoplasty and otitis 
media/externa are manifested by a pin hole perforation of the 
left tympanic membrane with myringitis and edema, characterized 
as chronic suppurative otitis media.





CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no more, for 
residuals of a left ear tympanoplasty and otitis media/externa 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.87, Diagnostic Codes 6200 to 6211 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In the instant appeal, the only letter sent to the Veteran 
addressing any of the above elements within the context of his 
left ear compensation claim is a July 2008 letter which described 
the evidence and information necessary to establish a disability 
rating.  Despite the VA's failure to provide the Veteran with 
notice with fully complies with the VCAA, the Board concludes 
that such error has been rendered nonprejudicial because it has 
not affected the fairness of the adjudication.  The Board may 
therefore proceed with its appellate review at this time.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).  

In concluding that the notice error was harmless, the Board notes 
that the Veteran submitted lay evidence throughout this appeal 
which tends to show that he was aware of the need to demonstrate 
a worsening of his left ear disability.  See id.  For example, 
the Veteran described the impact his numerous ear infections and 
perforated left tympanic membrane have on the quality of his life 
in his substantive appeal.  Additionally, he testified in March 
2009 as to symptomatology (i.e., crusting in his ear) which was 
associated with a higher disability rating.  Such lay evidence 
tends to show that the Veteran was aware of a need to demonstrate 
a worsening of his disability.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-1 (2007) (actual knowledge is established by 
statements or actions by a veteran or a veteran's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim).  

As for demonstrating actual knowledge of what VA's and the 
Veteran's respective responsibilities were for developing and 
supporting the claim for a higher disability rating, the Board 
observes that the Veteran indicated on his substantive appeal (VA 
Form 9) that he had read the December 2007 statement of the case.  
The Board acknowledges that the December 2007 statement of the 
case cannot constitute notice, by itself.  However, if the 
Veteran indicates that he has read this document, it is 
reasonable for the Board to conclude that he has actual knowledge 
of its contents.  In the present appeal this means that the 
Veteran has demonstrated actual knowledge of the contents of 
38 C.F.R. § 3.159, which describes VA's and the Veteran's 
responsibilities as it pertains to obtaining evidence to 
substantiate the claim.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his increased rating 
claim.  The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding this 
claim.

In addition to the above development, the Veteran was afforded a 
VA examination in September 2009 that the Board finds adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate for 
rating purposes).  Pertinent to its evaluation of this 
examination, the September 2009 VA examination report contains 
clinical findings that are relevant to the diagnostic criteria 
used to evaluate the disability on appeal and there is sufficient 
discussion as to the functional impact of such disability and its 
related symptoms on the Veteran's daily life and employment.  
Finally, although the claims file was not available at the time 
of the physical evaluation, the examiner was later provided an 
opportunity to review the claims file and add any findings or 
conclusions.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Board Remand Directives

The Board previously remanded this appeal in May 2009 for the 
purpose of obtaining a new VA examination and to have the agency 
of original jurisdiction (AOJ) consider whether a referral for 
extraschedular consideration is warranted.  As discussed above, 
the Veteran was provided a VA examination in September 2009 which 
the Board has found to be adequate for rating purposes.  As for 
the latter remand directive, the February 2010 supplemental 
statement of the case reflects that the AOJ determined that a 
referral for extraschedular consideration is not warranted in 
this case.  Thus, it appears that there was substantial 
compliance with the May 2009 remand directives and the Board may 
continue with its determination.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Analysis

The Veteran was previously in receipt of disability benefits for 
residuals of a left ear tympanoplasty and otitis media/externa, 
rated as noncompensable (zero percent disabling).  In June 2006, 
he filed a claim for an increased disability rating which was 
denied by RO rating decision dated in June 2007.  The Veteran 
perfected an appeal as to this decision and it is now before the 
Board for appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The Veteran's residuals of a left ear tympanoplasty and otitis 
media/externa have been rated as noncompensable pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6211-6210.  Such diagnostic 
code reflects that perforation of the tympanic membrane 
(Diagnostic Code 6211) is the service-connected injury and 
chronic otitis externa is the predominant residual disability 
(Diagnostic Code 6210).  See 38 C.F.R. § 4.27 (2009).  

Initially, the Board observes that Diagnostic Code 6211 does not 
provide for a compensable disability rating for perforation of 
the tympanic membrane; thus, another diagnostic code must be the 
basis for a higher disability rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2009).  Diagnostic Code 6210 provides for a 
maximum 10 percent disability rating when there is evidence of 
chronic otitis externa manifested by swelling, dry and scaly or 
serous discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210 (2009).  The 
Veteran's treatment records dated throughout this appeal reflect 
that he has been consistently receiving treatment for chronic ear 
problems.  Yet, there is evidence of treatment for no more than 
one episode of otitis externa during this appeal.  Such episode 
was in December 2007 and the VA treatment record reflects that he 
complained of left ear itching and fullness with slight pain; no 
discharge, dryness, or scaliness was noted by the examining 
clinician.  Thus, it does not appear that application of 
Diagnostic Code 6210 is appropriate in the present case.

The Veteran's remaining treatment records demonstrate that he has 
been receiving private treatment and follow-up care for "chronic 
suppurative otitis media."  See Dr. T.C.K. Treatment Records 
dated from November 2005 to July 2009.  Such records indicate 
that this disability is manifested by a pin hole perforation of 
the left tympanic membrane with myringitis and granulation 
tissue.  Moreover, although the Veteran does not endorse any 
draining of the left ear during this appeal, clinical observation 
during this appeal revealed an edematous tympanic membrane with 
visible fluid.  See, e.g., Dr. B.L.S. Progress Note dated in 
August 2006 (fluid seen behind left tympanic membrane); Dr. 
T.C.K. Progress Notes dated in January 2006, September 2006, 
October 2006, March 2007, July 2009; VA Examination Report dated 
in September 2009 (persistent pin hole perforation with 
granulation scarring).  Treatment throughout this period included 
antibiotics and keeping the area dry.  See, e.g., VA Progress 
Note dated in December 2007 (a "moist environment causes the 
problem").  

Diagnostic Code 6200 provides for a maximum 10 percent disability 
rating for chronic suppurative otitis media during suppuration or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2009).  Suppuration is defined as the formation of pus.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1794 (30th ed. 2003).  The 
Board acknowledges that none of the medical evidence of record, 
including the contemporaneous treatment records and the September 
2009 VA examination report, use the term "pus" to describe the 
fluid seen in area of the left ear tympanic membrane.  However, 
as discussed immediately below, the competent evidence of record 
is in equipoise as to whether the Veteran's service-connected 
residuals of a left ear tympanoplasty and otitis media/externa 
has been characterized by active disease with chronic suppuration 
throughout this appeal. 

First, the contemporaneous medical evidence reflects a consistent 
diagnosis of chronic suppurative otitis media throughout this 
appeal that suggests the fluid and edema observed is suppurative 
in nature.  Also weighing in favor of the Veteran's claim is his 
lay testimony that he generally has "crusty stuff" in his ear 
which may represent the dried remnants of suppuration.  Finally, 
the Veteran's private ear, nose, and throat specialist submitted 
a letter dated in July 2009 which indicates that the Veteran has 
been treated since 1991 for a chronic left tympanic membrane 
perforation and "chronically discharging ear."  This letter is 
corroborated by contemporaneous progress notes of record dated 
through July 2009.  

With consideration of the above evidence, and affording all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran's residuals have been manifested throughout this 
appeal by chronic suppurative otitis media more consistent with a 
disability picture contemplated by a 10 percent disability rating 
than a noncompensable rating.  Thus, a higher disability rating 
should be assigned for the entirety of this appeal.  See 
38 C.F.R. §§ 3.102, 4.7 (2009).

A disability rating in excess of 10 percent is not warranted, 
however, because there is no indication that the Veteran's 
disability is characterized by Meniere's syndrome, a loss of 
auricle, or malignant neoplasm of the ear.  See 38 C.F.R. 
§§ 4.87, Diagnostic Codes 6205, 6207, and 6208 (2009).  The 
Veteran does exhibit hearing loss and tinnitus in his left ear; 
however, he is already in receipt of service connection for such 
disabilities and the disability ratings assigned to these 
disabilities are not the subject of this appeal.  Pertinent to 
the issue of entitlement to separate ratings, there is no mention 
of any facial paralysis, balance or gait problems during this 
appeal for the Board to consider rating separately.  The evidence 
of record does, however, indicate that the Veteran complained of 
dizziness in September 2006 and was subsequently diagnosed with 
benign paroxysmal positional vertigo.  Relevant to this appeal, 
there is no indication that this disorder is chronic in nature 
and associated with his left ear disability.  See Dr. T.C.K. 
Progress Note dated in October 2006 (benign paroxysmal position 
vertigo resolved).  Thus, there is no need to consider whether a 
separate disability rating is appropriate.  See 38 C.F.R. 
§§ 4.87, Diagnostic Code 6200 (Note) and Diagnostic Code 6204 
(2009).  

Finally, in evaluating the Veteran's left ear disability, the 
Board has considered whether the record raises the matter of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  In 
exceptional cases where schedular disability ratings are found to 
be inadequate, consideration of an extra-schedular disability 
rating commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.; see also Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's left ear disability 
focus on whether his ear disease is actively being treated and 
characterized by symptomatology such as pain and discharge.  
Consideration has also been given to schedular criteria which 
address other possible associated symptoms such as vertigo, 
tinnitus, and hearing impairment.  Since the Veteran's symptoms 
throughout this appeal mirror these criteria, the Board is 
satisfied that the Rating Schedule adequately addresses the 
functional impairment and symptomatology associated with this 
disability and any loss in earning capacity.  Cf. Smallwood v. 
Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was required to 
consider whether referral for an extra-schedular rating was 
warranted where a medical examiner stated that a foul-smelling 
odor related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  Moreover, the record 
does not reflect that factors such as frequent hospitalization or 
marked interference with employment are present.  Thus, it 
appears that the schedular criteria adequately compensate for any 
loss in earning capacity, and referral for extra-schedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In sum, the competent evidence of record demonstrates active 
chronic suppurative otitis media throughout this appeal.  As 
such, the Board is of the opinion that the Veteran's residuals of 
a left ear tympanoplasty with otitis media/externa is more 
appropriately rated as 10 percent disabling, and no higher.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the entirety of 
this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the 
Board must consider staged ratings); see also 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent disability rating is granted for residuals of a left 
ear tympanoplasty and otitis media/externa for the entirety of 
this appeal.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


